Citation Nr: 1104993	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-30 618	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a brain tumor, to 
include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for shrapnel injuries of 
the bilateral legs.

5.  Entitlement to service connection for a back disorder, to 
include as secondary to a brain tumor.

6.  Entitlement to service connection for an eye disorder.




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 
1967.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The issue of entitlement to substitution of a party in the case 
of a claimant's death was raised by correspondence received by 
the Board in January 2011.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

On January 25, 2011 the Board was notified that the Veteran had 
died.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the claims at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter 
of law, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.  In reaching this determination, the Board 
intimates no opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  VA will be issuing regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
VA regional office (RO) from which the claim originated (listed 
on the first page of this decision).  

ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


